Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 is objected to because of the following informalities:
The limitation of “feedthru pin” should be corrected to feedthrough pin. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “wherein the at least one capacitive feature at least one of extends from the first trace portion…”. The limitation or phrase is confusing and renders the claimed language indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 6 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Goldman et al. (US 2015/0077208, hereby referred as Goldman).
Regarding claim 1, 
Goldman discloses;  
A method of manufacturing an implantable electronic device, the method comprising (figures 1 and 13): 
forming an antenna of the implantable electronic device by delivering an antenna trace within a dielectric antenna body, the antenna trace including (the antenna element 1300 in the medical device as disclosed in paragraph [0003]): 
a first trace portion disposed in a first transverse layer and defining a first trace path (the outer trace 1302); and 
a second trace portion disposed in a second transverse layer longitudinally offset from the first transverse layer and defining a second trace path (the middle trace 1302), 
wherein, if projected to be coplanar, the first trace path defines a trace boundary and the second trace path is within the trace boundary (see figure 13, one trace is inside the other trace). 

Regarding claim 6, 
Goldman discloses;  
Wherein the antenna defines a longitudinal axis (the antenna element 1300 in figure 13 or 400 in figure 4), wherein the dielectric antenna body extends along the longitudinal axis (dielectric antenna body 414 in figure 4), and wherein the antenna trace further comprises a junction extending longitudinally and electrically coupling the first trace portion to the second trace portion (junction 1310 in figure 13 coupled to trace 1302).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldman et al. (US 2015/0077208, hereby referred as Goldman) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao).
Regarding claim 2, 
Goldman does not disclose;  
Tuning the antenna by forming a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion.  

However, Zhao teaches;
Tuning the antenna by forming a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion (see the antenna of the figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132] and [0133] for the teaching of the antenna body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate tuning the antenna by forming a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion, as taught by Zhao, into Goldman in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.
Regarding claim 3, 
As best understood, Goldman does not disclose;  
Wherein the at least one capacitive feature at least one of extends from the first trace portion to partially overlap the second trace portion or extends from the second trace portion to partially overlap the first trace portion.  

However, Zhao teaches;
Wherein the at least one capacitive feature at least one of extends from the first trace portion to partially overlap the second trace portion or extends from the second trace portion to partially overlap the first trace portion (see the antenna of the figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132] and [0133] for the teaching of the antenna body. See figure 10A, tab 1202 from all of the trace portions 1210, furthermore, see paragraphs [0132] and [0133]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one capacitive feature at least one of extends from the first trace portion to partially overlap the second trace portion or extends from the second trace portion to partially overlap the first trace portion, as taught by Zhao, into Goldman in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.
Regarding claim 8, 
Goldman does not disclose;  
Wherein the antenna further comprises a capacitive feature extending from at least one of the first trace portion or the second trace portion and at least partially overlapping the second trace portion or the first trace portion, respectively, with a portion of the antenna body disposed therebetween.  

However, Zhao teaches;
Wherein the antenna further comprises a capacitive feature extending from at least one of the first trace portion or the second trace portion and at least partially overlapping the second trace portion or the first trace portion, respectively, with a portion of the antenna body disposed therebetween (see the antenna of the figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna further comprises a capacitive feature extending from at least one of the first trace portion or the second trace portion and at least partially overlapping the second trace portion or the first trace portion, respectively, with a portion of the antenna body disposed therebetween, as taught by Zhao, into Goldman in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.
 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US2015/0077208, hereby referred as Goldman) in view of Li et al. (US 2014/0002314, hereby referred as Li).
Regarding claim 4,
Goldman does not disclose;
Wherein the implantable electronic device includes a feedthru pin, the method further comprising: coupling the antenna to a mounting arm; and coupling the mounting arm to the feedthru pin, wherein the mounting arm is conductive and electrically couples the antenna trace to the feedthru pin.  

However, Li teaches;
Wherein the implantable electronic device (see the teaching in paragraph [0001]) includes a feedthru pin, the method further comprising: coupling the antenna to a mounting arm; and coupling the mounting arm to the feedthru pin, wherein the mounting arm is conductive and electrically couples the antenna trace to the feedthru pin (figure 4, antenna assembly 102 comprises a mounting arm 120 which coupled to the antenna trace 108 and the feedthru pin in the medical device).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the implantable electronic device includes a feedthru pin, the method further comprising: coupling the antenna to a mounting arm; and coupling the mounting arm to the feedthru pin, wherein the mounting arm is conductive and electrically couples the antenna trace to the feedthru pin, as taught by Li, into Goldman in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.

Regarding claim 5,
Goldman does not disclose;
Tuning the antenna by coupling a capacitive feature to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion. 

However, Li teaches;
Tuning the antenna by coupling a capacitive feature to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion (figure 4, antenna assembly 102 comprises a mounting arm 120 which coupled to the antenna trace 108 and the feedthru pin in the medical device).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate tuning the antenna by coupling a capacitive feature to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion, as taught by Li, into Goldman in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.
 
 Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US2015/0077208, hereby referred as Goldman) in view of Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) and Zhao et al. (US 2015/0096167, hereby referred as Zhao).
Regarding claim 7,
Goldman does not disclose;
Wherein the implantable electronic device includes a hermetically sealed housing containing an electrical circuit adapted to generate and receive radio frequency (RF) signals, the method further comprising coupling a conductive mounting arm to each of the electrical circuit and the dielectric antenna body such that the conductive mounting arm forms a conductive path between the electrical circuit and the antenna trace and supports the dielectric antenna body at an offset from the housing.  

However, Nghiem teaches;
Wherein the implantable electronic device includes a housing (the medical device as shown in figure 1 or medical device 370 in figure 3) containing an electrical circuit adapted to generate and receive radio frequency (RF) signals (element 372), the method further comprising coupling a conductive mounting arm to each of the electrical circuit and the dielectric antenna body such that the conductive mounting arm forms a conductive path between the electrical circuit and the antenna trace and supports the dielectric antenna body at an offset from the housing (conductive mounting arm 1020 for the medical device which is connected to the circuitry and the antenna).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the implantable electronic device includes a housing containing an electrical circuit adapted to generate and receive radio frequency (RF) signals, the method further comprising coupling a conductive mounting arm to each of the electrical circuit and the dielectric antenna body such that the conductive mounting arm forms a conductive path between the electrical circuit and the antenna trace and supports the dielectric antenna body at an offset from the housing, as taught by Nghiem, into Goldman in order to provide an improved medical device and to have a better and solid method of assembly or attachment for the electronic device. 

Nghiem, as modified, does not teach;
Wherein the implantable electronic device includes a hermetically sealed housing.
However, Zhao teaches;
Wherein the implantable electronic device includes a hermetically sealed housing (figure 3, housing 306 and circuit 308. Further, see the teachings in paragraphs [0058], [0072], [0090] and [0092)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a hermetically sealed housing, as taught by Zhao, into Goldman as modified in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao).
Regarding claim 9,
Nghiem discloses;
A method of manufacturing an implantable electronic device, the method comprising (figures 1-3): 
coupling a conductive mounting arm to an electrical circuit disposed within a housing of the implantable electronic device (conductive mounting arm 220 for the medical device which is connected to the circuitry 372 and the antenna), the electrical circuit adapted to generate and receive radio frequency (RF) signals (transceiver 372); and 
coupling the conductive mounting arm to a dielectric antenna body of an antenna assembly such that the conductive mounting arm forms a conductive path between the electrical circuit and an antenna trace of the antenna assembly and supports the dielectric antenna body at an offset from the housing (conductive mounting arm 220, dielectric antenna body 370 and the meander shaped antenna element with a plurality of traces), 
wherein the antenna assembly includes: an antenna defining a longitudinal axis, the dielectric antenna body (see figure 3, antenna 300 and dielectric body 370), 
wherein the dielectric antenna body extends along the longitudinal axis, and the antenna trace (see figure 3, dielectric antenna n a body 370), 
wherein the antenna trace further includes a first trace portion disposed in a first transverse layer and defining a first trace path, a second trace portion disposed in a second transverse layer longitudinally offset from the first transverse layer and defining a second trace path (figures 2-3, the antenna comprises of multiple traces such as trace 210 and trace 205A), and 
a junction extending longitudinally and electrically coupling the first trace portion to the second trace portion (junction 205D).  

Nghiem does not disclose;
A hermetically sealed housing of the implantable electronic device.

However, Zhao teaches;
Wherein the implantable electronic device includes a hermetically sealed housing (figure 3, housing 306 and circuit 308. Further, see the teachings in paragraphs [0058], [0072], [0090] and [0092)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a hermetically sealed housing, as taught by Zhao, into Nghiem in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Regarding claim 10,
Nghiem discloses;
Wherein, if projected to be coplanar, the first trace path defines a trace boundary and the second trace path is within the trace boundary (figures 2-3, the antenna comprises of multiple traces such as a second trace 210 and a first trace 205A) 

Regarding claim 11,
Nghiem does not disclose;
Wherein the antenna assembly includes a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion. 
However, Zhao teaches;
Wherein the antenna assembly includes a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion (see the antenna of the figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132] and [0133] for the teaching of the antenna body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna assembly includes a capacitive feature that at least partially overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion, as taught by Zhao, into Nghiem in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao), as applied to claim 9, further in view of Li et al. (US 2014/0002314, hereby referred as Li).
Regarding claim 12,
Nghiem, as modified, does not disclose;
Wherein the antenna assembly includes a capacitive feature coupled to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion.  

However, Li teaches;
Wherein the antenna assembly includes a capacitive feature coupled to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion (figure 4, antenna assembly 102 comprises a mounting arm 120 which coupled to the antenna trace 108 and the feedthrough pin in the medical device).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna assembly includes a capacitive feature coupled to the mounting arm such that the capacitive feature overlaps at least one of the first trace portion or the second trace portion with a portion of the antenna body disposed between the capacitive feature and the at least one of the first trace portion and the second trace portion, as taught by Li, into Nghiem as modified in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao), as applied to claim 9, further in view of Twetan et al. (US 2005/0203583, hereby referred as Twetan).
Regarding claim 13,
Nghiem, as modified, does not disclose;
Coupling each of the dielectric antenna body and the conductive mounting arm to a shroud, wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle. 

However, Twetan teaches (figures 3-5 and 10-11); 
Coupling each of the dielectric antenna body and the conductive mounting arm to a shroud (antenna body 50 or 57 which has the antenna element 70 or figure 10, the dielectric body as taught in paragraph [0050] for antennas 74 and 76), wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle (see figure 11, and paragraph [0056], the receptacle 205 for receiving a terminal end of the mounting arm).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate coupling each of the dielectric antenna body and the conductive mounting arm to a shroud, wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle, as taught by Twetan, into Nghiem as modified in order to provide an improved antenna element for the medical device to have better antenna performance.  

 Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao) and Li et al. (US 2014/0002314, hereby referred as Li).
Regarding claim 14,
Nghiem discloses;
A method of manufacturing an implantable electronic device, the method comprising (figures 1-3):
coupling a conductive mounting arm to an electrical circuit disposed within a housing of the implantable electronic device (conductive mounting arm 220 for the medical device which is connected to the circuitry 372 and the antenna), the electric circuit adapted to generate and receive radio frequency (RF) signals (transceiver 372); 
coupling the conductive mounting arm to a dielectric antenna body of an antenna assembly such that the conductive mounting arm forms a conductive path between the electrical circuit and an antenna trace of the antenna assembly and supports the dielectric antenna body at an offset from the housing (conductive mounting arm 220, dielectric antenna body 370 and the meander shaped antenna element with a plurality of traces).

Nghiem does not disclose;
A hermetically sealed housing of the implantable electronic device, and coupling a header to the hermetically sealed housing, wherein the header includes a cover and coupling of the header to the hermetically sealed housing disposes the antenna assembly entirely within the cover.  

However, Zhao teaches;
Wherein the implantable electronic device includes a hermetically sealed housing (figure 3, housing 306 and circuit 308. Further, see the teachings in paragraphs [0058], [0072], [0090] and [0092)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a hermetically sealed housing, as taught by Zhao, into Nghiem in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.


Moreover, Li teaches;
Coupling a header to the hermetically sealed housing, wherein the header includes a cover and coupling of the header to the housing disposes the antenna assembly entirely within the cover (see figure 4, header 104 for covering the antenna 108, and coupled to the housing 106)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate coupling a header to the hermetically sealed housing, wherein the header includes a cover and coupling of the header to the housing disposes the antenna assembly entirely within the cover, as taught by Li, into Nghiem as modified in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.

Regarding claim 15,
Nghiem discloses (figures 1-3);
Wherein the dielectric antenna body (dielectric antenna body 370) defines a longitudinal axis and the antenna trace includes a first trace portion and a second trace portion longitudinally offset from the first trace portion (the meander shaped antenna element with a plurality of traces).  

Regarding claim 16,
Nghiem discloses (figures 1-3);
Wherein the antenna trace includes a junction (junction 205D) extending longitudinally between and electrically coupling a first trace portion of the antenna trace and a second trace portion of the antenna trace longitudinally offset from the first trace portion (the meander shaped antenna element with a plurality of traces).  

Regarding claim 17,
Nghiem does not disclose;
Wherein: the antenna assembly further includes a capacitive feature extending from a first trace portion to at least partially overlap a second trace portion longitudinally offset from the first trace portion, and a portion of the dielectric antenna body is disposed between the capacitive feature and the second trace portion.  

However, Zhao teaches;
Wherein: the antenna assembly further includes a capacitive feature extending from a first trace portion to at least partially overlap a second trace portion longitudinally offset from the first trace portion, and a portion of the dielectric antenna body is disposed between the capacitive feature and the second trace portion (see the antenna of the figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132] and [0133] for the teaching of the antenna body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the antenna assembly further includes a capacitive feature extending from a first trace portion to at least partially overlap a second trace portion longitudinally offset from the first trace portion, and a portion of the dielectric antenna body is disposed between the capacitive feature and the second trace portion, as taught by Zhao, into Nghiem in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Regarding claim 18,
Nghiem does not disclose;
Wherein the implantable electronic device includes a feedthrough pin coupled to the electrical circuit and extending through the hermetically sealed housing, and wherein coupling the conductive mounting arm to the electrical circuit includes coupling the conductive mounting arm to the feedthrough pin.  

However, Zhao teaches;
Wherein the implantable electronic device includes a hermetically sealed housing (figure 3, housing 306 and circuit 308. Further, see the teachings in paragraphs [0058], [0072], [0090] and [0092)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a hermetically sealed housing, as taught by Zhao, into Nghiem in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Moreover, Li teaches;
Wherein the implantable electronic device (see the teaching in paragraph [0001]) includes a feedthrough pin coupled to the electrical circuit and extending through the housing, and wherein coupling the conductive mounting arm to the electrical circuit includes coupling the conductive mounting arm to the feedthrough pin (figure 4, antenna assembly 102 comprises a mounting arm 120 which coupled to the antenna trace 108 and the feedthru pin in the medical device).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the implantable electronic device includes a feedthrough pin coupled to the electrical circuit and extending through the housing, and wherein coupling the conductive mounting arm to the electrical circuit includes coupling the conductive mounting arm to the feedthrough pin, as taught by Li, into Nghiem as modified in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.

Regarding claim 20,
Nghiem, as modified, does not disclose;
Wherein the conductive mounting arm includes a capacitive feature, the capacitive feature is a plate, and coupling the conductive mounting arm to the dielectric antenna body is such that the plate overlaps a portion of the antenna trace and a portion of the dielectric antenna body is disposed between the plate and the portion of the antenna trace.  

However, Li teaches;
Wherein the conductive mounting arm includes a capacitive feature, the capacitive feature is a plate, and coupling the conductive mounting arm to the dielectric antenna body is such that the plate overlaps a portion of the antenna trace and a portion of the dielectric antenna body is disposed between the plate and the portion of the antenna trace (figure 4, antenna assembly 102 comprises a mounting arm 120 which coupled to the antenna trace 108 and the feedthrough pin in the medical device).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the conductive mounting arm includes a capacitive feature, the capacitive feature is a plate, and coupling the conductive mounting arm to the dielectric antenna body is such that the plate overlaps a portion of the antenna trace and a portion of the dielectric antenna body is disposed between the plate and the portion of the antenna trace, as taught by Li, into Nghiem as modified in order to provide an improved antenna for Medical Implant Communication Service “MICS” and Medical Device Radio-communications Service “MedRadio” applications.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nghiem et al. (US 2016/0218433, hereby deferred as Nghiem) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao) and Li et al. (US 2014/0002314, hereby referred as Li), as applied to claim 14, further in view of Twetan et al. (US 2005/0203583, hereby referred as Twetan).
Regarding claim 19,
Nghiem, as modified, does not disclose;
Coupling each of the dielectric antenna body and the conductive mounting arm to a shroud, wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle.  

However, Twetan teaches (figures 3-5 and 10-11); 
Coupling each of the dielectric antenna body and the conductive mounting arm to a shroud (antenna body 50 or 57 which has the antenna element 70 or figure 10, the dielectric body as taught in paragraph [0050] for antennas 74 and 76), wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle (see figure 11, and paragraph [0056], the receptacle 205 for receiving a terminal end of the mounting arm).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate coupling each of the dielectric antenna body and the conductive mounting arm to a shroud, wherein the shroud defines a receptacle to receive a terminal end of the conductive mounting arm and coupling the conductive mounting arm to the shroud includes disposing the terminal end of the conductive mounting arm into the receptacle, as taught by Twetan, into Nghiem as modified in order to provide an improved antenna element for the medical device to have better antenna performance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845